The rule that giving contradictory instructions constitutes error is too well settled to require the citation of authorities. Of two contradictory instructions one must be erroneous. If that one was given at the instance of the winning party, nothing else appearing to excuse or waive the error or render it harmless, the judgment ought not to be allowed to stand.
In the case before the Court of Appeals plaintiff's instruction told the jury that if they found (1) that defendant's daughter ordered the awnings upon his authority, and (2) that plaintiff, as a result of said order, delivered the awnings to defendant, then the verdict "will be for the plaintiff" for the reasonable value of the awnings, with interest after demand, if demand was made.
This instruction covered the whole case and directed a verdict for plaintiff if the jury found only the fact that an order was made and the goods delivered. But one defense was that the order had been countermanded before plaintiff incurred any expense or did any work toward filling the order. The jury was instructed that this was a complete defense. The Court of Appeals holds these instructions meets the requirements of the law. The majority opinion seems to hold the same thing. That they contradict each other seems clear. If the countermand was a defense then it could not have been true that plaintiff was entitled to a verdict if the jury found merely that (1) an order was given, and (2) the awnings delivered. Yet the trial court told the jury, if they found those two things only, to return a verdict for plaintiff. That instruction clearly excluded the defense that the order was countermanded. It covered the case. It directed a verdict on stated facts. If that instruction is correct, then the countermand had nothing to do with the case. The instruction squarely conflicts with the defendant's instruction respecting the countermand. *Page 239 
If these two instructions do not conflict, I believe there can be found no such thing as conflicting instructions. If they do conflict, then the decision of the Court of Appeals is in conflict with many decisions of this court.
The principle that non-direction may be cured by supplementary instructions cannot logically be extended to excuse conflict in instructions. Walker, J., concurs.